                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

       Plaintiff,
                                                             Case No. 18-20048-01-DDC
v.

ALLEN DODSON,

       Defendant.

                                MEMORANDUM AND ORDER

       This matter is before the court on defendant Allen Dodson’s Motion to Dismiss

Indictment (Doc. 20). Mr. Dodson asserts that the statute under which he was convicted, the Sex

Offender Registration and Notification Act (“SORNA”), is unconstitutional. The government

has filed a Response (Doc. 23). For reasons explained below, the court denies Mr. Dodson’s

Motion.

I.     Background

       A grand jury indicted Mr. Dodson on July 25, 2018, under 18 U.S.C. § 2250. The grand

jury found that, “[f]rom on or about August 22, 2017[,] up to and including on or about July 25,

2018,” Mr. Dodson was required to register under SORNA because of an earlier conviction in

Morgan County, Missouri. Doc. 1 at 1. The grand jury also found that Mr. Dodson had failed to

register and update his registration. Id.

       Mr. Dodson does not challenge the substance of the Indictment against him. Rather, he

challenges the constitutionality of a portion of the statute under which the grand jury indicted

him. Mr. Dodson was convicted of the crime underlying his Indictment before Congress enacted

SORNA. Congress delegated authority under SORNA to the United States Attorney General to
decide how to apply the statute to individuals like Mr. Dodson—defendants whose convictions

predated SORNA’s enactment. Mr. Dodson argues that Congress’s delegation of this authority

itself is unconstitutional under the nondelegation doctrine.

       Congress enacted the Adam Walsh Child Protection and Safety Act of 2006 on July 27,

2006. 34 U.S.C. § 20901 et seq. This statute includes SORNA, which requires states to

“maintain . . . jurisdiction-wide sex offender registr[ies],” among other mandates. 34 U.S.C.

§ 20912. Specifically, SORNA outlines rules for offenders’ initial registrations and their duty to

update these registrations when they change “name, residence, employment, or student status.”

34 U.S.C. § 20913(c). Mr. Dodson challenges 34 U.S.C. § 20913(d):

       The Attorney General shall have the authority to specify the applicability of the
       requirements of this subchapter to sex offenders convicted before the enactment of
       this chapter or its implementation in a particular jurisdiction, and to prescribe rules
       for the registration of any such sex offenders and for other categories of sex
       offenders who are unable to comply with subsection (b).

34 U.S.C. § 20913(d).

       Mr. Dodson asserts that Congress, when delegating this discretion to the Attorney

General, failed to “‘articulate any policy or standard that would serve to confine the discretion’”

of the Attorney General. Doc. 20 at 5 (quoting Mistretta v. United States, 488 U.S. 361, 374 n.7

(1989)). This failure, Mr. Dodson contends, renders Congress’s delegation “‘constitutionally

invalid.’” Id. (quoting Mistretta, 488 U.S. at 374 n.7). Mr. Dodson asserts that SORNA allows

the Attorney General, “without any explicit guidance[,] . . . to decide whether to apply SORNA

retroactively.” Id.

       But the government argues that the Tenth Circuit and every other Circuit except the

Federal Circuit all have rejected constitutionality challenges to SORNA under the nondelegation

doctrine. Doc. 23 at 6. The government asserts that the Tenth Circuit in United States v. Nichols



                                                 2
 
explicitly identified Congress’s statutory policy statement that “‘convey[ed] the intelligible

principles upon which the Attorney General’s delegated authority must be based.’” Id. at 6–7

(citing United States v. Nichols, 775 F.3d 1225, 1231 (10th Cir. 2014), rev’d on other grounds,

Nichols v. United States, 136 S. Ct. 1113 (2016)).

II.     Analysis

        The Tenth Circuit’s rejection of a constitutionality challenge to SORNA under the

nondelegation doctrine binds this court.1 The Circuit concluded—as the government argues—

that SORNA includes a clear congressional policy statement about the statute’s intent: “‘to

protect the public from sex offenders and offenders against children’ by establishing ‘a

comprehensive national system for the registration of those offenders.’” Nichols, 775 F.3d at

1231 (quoting 42 U.S.C. § 16913(d) (transferred to 34 U.S.C. § 20913(d))). Congress also

plainly articulated the “boundaries of the authority it delegated to the Attorney General.” Id.

This authority comprises “a single, narrow decision: to determine SORNA’s application to

preenactment sex offenders.” Id. “The Attorney General cannot do much more than simply

determine whether or not SORNA applies to those individuals.” Id. at 1231–32 (internal

quotations omitted). Congress explicitly provided that the Attorney General would exercise this

authority. Id. at 1232. And Congress specified the location, timing, method, and required

information for sex offender registration under SORNA, as well as penalties for failing to

register. Id. at 1232; see also 18 U.S.C. § 2250 (imposing fines and imprisonment for failing to

register as SORNA requires). These additional statutory limits circumscribe the Attorney




                                                            
1
       The court recognizes that an appeal based in part on a constitutional challenge to SORNA under the
nondelegation doctrine currently is pending before the United States Supreme Court. United States v.
Gundy, 695 F. App’x 639 (2d Cir. 2017), cert. granted, 138 S. Ct. 1260 (2018).

                                                     3
 
General’s authority. Id. The Tenth Circuit thus held that SORNA withstands constitutional

challenges based on the nondelegation doctrine. Id.

       Here, Mr. Dodson’s constitutional challenge mirrors the challenge defendant Lester

Nichols brought against SORNA in Nichols. But, as the Circuit has concluded, SORNA does not

violate the nondelegation doctrine. Instead, Congress outlined a clear policy, several boundaries,

and a specific agency to enforce SORNA’s retroactive application to pre-enactment sex

offenders. The court thus denies Mr. Dodson’s Motion to Dismiss Indictment based solely on

this constitutional challenge.

       IT IS THEREFORE ORDERED THAT defendant Allen Dodson’s Motion to Dismiss

Indictment (Doc. 20) is denied.

       IT IS SO ORDERED.

       Dated this 31st day of December, 2018, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                4
 
